DETAILED ACTION
This Office Action is in response to the amendment filed 12/28/2020.
Claims 1-20 are pending in this application. 
This Office Action is made final.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 

On page 7 of the remark, applicant argued: “Applicant's specification describes a VDI as "any computing environment that separates the desktop environment and associated application software from the physical client device that is used to access it." (Applicant's specification, para. 31)”. 

may be any computing environment that separates the desktop environment and associated application software from the physical client device that is used to access it.”  This suggests the description merely provides an example.  Therefore, [0031] does not provide a definition. 


Allowable Subject Matter
Claims 4-6, 10-12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al. (US2015/0347183) (hereinafter Borthakur) in view of Bidarkar et al. (US2014/0229527) (hereinafter Bidarkar).
.
As per claim 1, Borthakur teaches: 

A method of migrating user workloads across a computer cluster, comprising:
creating a composite score descriptive of the EUE (Borthakur, [0037], [0038]—usage of the resources can be seen as a score, and the usage describes an extent of resource used by some user); and 
migrating a workload associated with the VM among the computer cluster when a threshold composite score is reached (Borthakur, [0037], [0038]—a threshold exists in order to know a high score has been reached).

Borthakur does not expressly teach: 
detecting a parameter associated with an end-user experience (EUE) during the emulation of a virtual machine (VM) operated within a virtual desktop infrastructure (VDI) environment; 

However, Bidarkar discloses: 
detecting a parameter associated with an end-user experience (EUE) during the emulation of a virtual machine (VM) operated within a virtual desktop infrastructure (VDI) environment (Bidarkar, [0046]); 

Both Bidarkar and Borthakur pertain to the art of virtualized computing. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect a parameter because a score is a common way to guide migration.  A PHOSITA would thus know to use a score to guide workload migration. 

As per claim 2, Borthakur/Bidarkar teaches: 

The method of claim 1 (see rejection on claim 1), wherein the parameter is a logon time, an application launch time, or network latency (Bidarkar. [0003]).

As per claim 3, Borthakur/Bidarkar teaches: 

The method of claim 1 (see rejection on claim 1), where the emulation of the virtual machine is initiated by a thin client communicatively coupled to the VDI environment (Bidarkar. Fig 1).

As per claim 7, Borthakur/Bidarkar teaches: 

The method of claim 1 (see rejection on claim 1), wherein migrating a workload associated with the VM among the computer cluster is based on resources within the VDI environment that, when the VM is migrated thereto, places the composite score below the threshold composite score (Borthakur, [0037], [0038]—when, whenever, if are synonyms; the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met).

As per claim 8, see rejection on claim 1. 

As per claim 9, see rejection on claim 2. 

As per claim 13, see rejection on claim 7. 

As per claim 15, see rejection on claim 1. 

As per claim 16, Borthakur/Bidarkar teaches: 

 The computer program product of claim 15, wherein the parameter is a logon time, an application launch time, or network latency and wherein the processor monitors the logon time, application launch time, or network latency associated with each LUE (Bidarkar, [0003]).

As per claim 17, see rejection on claim 3. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Borthakur/Bidarkar as above, and further in view of Barak et al. (US2013/0152194) (hereinafter Barak).

As per claim 14, Borthakur/Bidarkar teaches: 

The system of claim 8 (see rejection on claim 8).
Borthakur/Bidarkar does not expressly teach: 

comprising a virtual desktop infrastructure (\TDI) environment to receive input, from a user at a help desk, descriptive of issues associated with the use of the virtual machine.

However, Barak discloses: 
comprising a virtual desktop infrastructure (\TDI) environment to receive input, from a user at a help desk, descriptive of issues associated with the use of the virtual machine (Barak, [0003]).

Both Barak and Borthakur/Bidakar pertain to the art of virtualized computing. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a console to control VMs because a VM is . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLIE SUN/Primary Examiner, Art Unit 2196